Citation Nr: 1733263	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  08-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service-connected for a disability manifested by left shoulder pain, to include fibromyalgia.  

2.  Entitlement to service connection for a disability manifested by left hip pain, to include fibromyalgia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to March 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2011, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In a November 2011 decision, the Board reopened a previously denied claim of entitlement to service connection for a left shoulder disability and remanded the reopened claim, along with a claim of entitlement to service connection for a left a left hip disability for further development.  

The claims were remanded again in December 2015 and February 2017.  Notably, in the February 2017 remand, the Board explained that additional medical evidence had been obtained which showed that the Veteran had a diagnosis of fibromyalgia.  In order to consider all possible theories of entitlement, the Board recharacterized the issues as listed on the cover page of this decision.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The competent and probative medical evidence of record is in relative equipoise as to whether the Veteran's fibromyalgia, which includes, but is not necessarily limited to, left shoulder and left hip pain, had its onset during service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, fibromyalgia, which includes, but is not necessarily limited to, left shoulder and left hip pain, was as likely as not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a disability manifested by left shoulder pain and left hip pain, to include fibromyalgia.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. §§  1110, 1131; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The service treatment records show that the Veteran injured his back and ribs when he fell off a tent in 1992.  In 1994, the Veteran began routinely seeking treatment for back pain.  In October 1994, for example, he was treated for pain in his mid-back with intermittent spasm that occasionally went into the left shoulder blade.  The assessment was muscle spasm in mid thoracic region.  Additionally, there are numerous entries showing that the Veteran sought treatment for bilateral knee pain and bilateral wrist pain.  He was treated for wrist pain several times in 1991, prior to the 1992 tent injury; and, he was treated several times for bilateral knee pain in 1992 and 1993.  Significantly, the Veteran was diagnosed with "chronic pain syndrome" in February 1997.  

Shortly after discharge from service, the Veteran filed his initial claim of service connection.  His claim included, in pertinent part, service connection for disabilities of the knees, back, shoulders, and rib fractures.  

A May 1999 VA examiner found no bilateral shoulder condition on examination.  The Veteran denied trauma to the shoulders and examination revealed full range of motion of both shoulders, no crepitus, no laxity and no incumbrance to movement.  The examiner also indicated a diagnosis of chronic pain syndrome, bilateral patellofemoral syndrome, chronic back syndrome, gastritis, and carpal tunnel syndrome, right wrist.  

In a July 1999 rating decision, the RO granted service connection for disabilities of the knees, thoracic spine, rib fractures, and right carpal tunnel syndrome, but denied service connection for a bilateral shoulder condition on the basis of no diagnosed disability.  

The Veteran continued to complain of diffuse pain in several joints, including the shoulders, cervical spine, thoracic spine, lumbar spine, knees, wrists, and left hip.  See VA examinations dated September 2000, October 2002, October 2004, January 2008.  Despite the Veteran's complaints, an August 2005 hip x-ray and a January 2008 left shoulder x-ray were normal.  

Likewise, VA examiners in December 2011 and March 2016 found no objective evidence to account for the Veteran's left shoulder and left hip pain.  

Meanwhile, however, VA and private treatment records show that the Veteran had been diagnosed with fibromyalgia in approximately 2012; raising the question of whether the Veteran's in-service complaints of pain in numerous joints, as well as his continued complaints of pain since service, to include shoulder pain, and now hip pain, could have been manifestations of fibromyalgia, regardless of when the condition was actually diagnosed.  

In April 2017, a VA fee-basis doctor reviewed the Veteran's claims file, and noted the pertinent medical findings in his April 11, 2017 examination report.  The examiner confirmed a diagnosis of fibromyalgia, and opined that the Veteran's examination showed diffused tender points from head to toes, with pain at the knees, back, wrists, chest, shoulder and hip.  Significantly, the examiner noted that such findings, "...are non-coincidentally the tender points manifestations of fibromyalgia which were ill defined during military service and were diagnosed as separated conditions, although, secondary conditions are at least as likely to exist, and relation to fibromyalgia is at least as likely as not related to service."  

Although the Board is unclear as to why, the AOJ requested another medical opinion.  In a subsequent opinion obtained on April 29, 2017, a nurse practitioner first stated that the Veteran reported injuring his shoulder and hip in service in 1992.  Then, the nurse practitioner opined that it was unlikely that the Veteran's left shoulder and left hip pain was caused by fibromyalgia because fibromyalgia was not diagnosed until 2011 and his shoulder and hip pain predated that diagnosis.  

In weighing the above opinions, the Board finds more probative the doctor's April 11, 2017 opinion.  At the outset, the Board finds that the Veteran only recently attributed his left hip and left shoulder pain to the 1992 injury, but the objective medical evidence more contemporaneous in time to service shows that the Veteran admittedly did not suffer any specific trauma to his shoulders in service.  See May 1999 VA examination report.  Moreover, while the Veteran is competent to report the onset of pain, the question of whether his current pain is attributable to fibromyalgia; and, whether his fibromyalgia had its onset in service are complex medical questions not capable of lay observation.  In essence, the April 29 opinion relies on the Veteran's internally inconsistent statements regarding trauma to the left shoulder, as well as an unsubstantiated nexus opinion as to causation from a lay person not competent to provide such an opinion.  

Moreover, the April 29, opinion assumes that the Veteran did not have fibromyalgia symptoms until he was diagnosed in 2011, but according to the April 11 opinion, the very symptoms complained of during service, and ever since, are the typical tender point manifestations of fibromyalgia.  Thus, while there is objective evidence to account for the fractured ribs during service, the other complaints of diffused joint pain in the knees, shoulders, neck, lumbar spine, and wrists (with the exception of mild carpal tunnel syndrome at the right wrist) lacked a definitive etiology, and there was never any consideration as to whether they could be related.  Thus, it is not surprising that fibromyalgia was not diagnosed at the onset of symptoms.  Moreover, the April 29 opinion continues to find no diagnosis with respect to the left shoulder and left hip; however, the Veteran's reports of pain are competent, and credible.  Thus, because there is no objective evidence to account for the pain; and, because the Veteran has fibromyalgia with typical tender points in the shoulder and hip, the Board finds the April 11 opinion particularly probative.  

A complicated condition such as fibromyalgia can be difficult to diagnose, and that logically, symptoms could conceivably be present for years before the condition is identified and diagnosed.  While the Board is prohibited from making its own unsubstantiated medical findings, the doctor's April 11 opinion supports this notion.  The April 11 doctor's opinion essentially notes that the Veteran's symptoms of pain in multiple joints as shown by the medical evidence of record during service, and since that time, are typical fibromyalgia symptoms, and were likely ill-defined during service as separate conditions.  

At the very least, the evidence for and against service connection for fibromyalgia manifested by left shoulder and left hip pain, is in relative equipoise; that is, the evidence summarized above demonstrating that the Veteran's left shoulder pain and left hip pain are manifestations of fibromyalgia that, as likely as not, had its onset during service, is equally weighted against the evidence demonstrating no diagnosis.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the claimed left shoulder and left hip pain are manifestations of fibromyalgia, which is linked to service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for fibromyalgia, including, but not necessarily limited to, manifestations of left shoulder pain and left hip pain, is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


